IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 689
                                           :
APPOINTMENT TO DOMESTIC                    : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES                 :
COMMITTEE                                  :




                                        ORDER

PER CURIAM


         AND NOW, this 5th day of March, 2019, Joseph P. Martone, Esquire, Erie County,

is hereby appointed as a member of the Domestic Relations Procedural Rules Committee

for a term of five years, commencing April 1, 2019.